             Case 1:18-cv-11501-LAP Document 72 Filed 04/13/20 Page 1 of 2




101 Park Avenue, 17th Floor
New York, NY 10178
Tel (212) 878-7900 Fax (212) 692-0940
www.foxrothschild.com


ALEXANDER W. BOGDAN
Direct No: 212.878.7941
Email: ABogdan@FoxRothschild.com




April 13, 2020

VIA ECF

Hon. Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
Room 2220
New York, New York 10007

Re:       John Doe v. 48-50 West 65th Street, LLC, et al., 18-cv-11501-LAP
          Request for Adjournment of Settlement Conference

Dear Judge Preska:

        We hope Your Honor and your family are well during these times. We represent 48-50
West 65th Street, LLC (“Atlantic Grill”), a defendant in the above-referenced action. We write
jointly with Plaintiff to request that the Settlement Conference scheduled for April 21, 2020 be
adjourned and scheduled for a date this summer.

         Your Honor had scheduled an in-person Settlement Conference for April 21, 2020. The
Court scheduled an in-person settlement conference because the Court, Plaintiff, and Atlantic
Grill believed that the settlement conference would be most productive if the parties were able to
attend in person. Plaintiff and Plaintiff’s Counsel are in California, and Atlantic Grill’s
corporate representative is in Texas. Given the current restrictions on visitors to the Court,
restrictions on non-essential business in New York State and New York City, and travel
restrictions and guidance issued by the CDC arising out of the COVID-19 pandemic, Atlantic
Grill and Plaintiff respectfully request that the settlement conference scheduled for April 21 be
adjourned and rescheduled for a date later this summer, when hopefully such restrictions will
have been lifted and the parties will be able to attend in person.




Active\109507600.v1-4/13/20
           Case 1:18-cv-11501-LAP Document 72 Filed 04/13/20 Page 2 of 2




Judge Loretta A. Preska
April 13, 2020
Page 2

        Atlantic Grill is available for such a conference any date between July 20 and July 24 or
July 27 and July 31. Plaintiff’s Counsel is available on any such dates as well and is confirming
with Plaintiff as to his availability. The undersigned attempted to contact pro se Defendant
Saunders by phone concerning his availability but as of the time of the submission of this letter
did not receive a response.

        We thank the Court for its consideration of this matter.



                                                             Respectfully submitted,

                                                             /s/Alexander W. Bogdan

                                                             Alexander W. Bogdan
cc: All Counsel of Record (via ECF)
    Heath Saunders (via U.S. Mail)




The settlement conference is adjourned to July 22,
2020 at 10:30 a.m. The parties are directed to appear
at Courtroom 12A, 500 Pearl Street, New York, NY
10007 at that time. A copy of this order has been
mailed to pro se Defendant Saunders.



SO ORDERED.
Dated: April 13, 2020


                              ____________________________________
                              LORETTA A. PRESKA, U.S.D.J.

Active\109507600.v1-4/13/20
